El Juez Asociado Señor Wolf,
emitió la opinión, del tribunal.
Se trata de una acción de daños y perjuicios toda vez que se' alegaba que Adolfo Yaldés, presidente de Cortés & Segura, Inc., ilegalmente destituyó al demandante de su cargo, así como otras cuestiones que surgían de esta supuesta actuación ilegal. Los sucesos principales ocurrieron en el año 1925 y el demandado alegó que la causa de acción había prescrito de conformidad con él artículo 1869 del Código Civil, que lee en parte como sigue:
‘ ‘ Prescriben por el transcurso de un año:
* # * * * *
“2. La acción para exigir la responsabilidad civil por injuria o-calumnia, y por las obligaciones derivadas de la culpa o negligen-cia de que se trata en el artículo 1803 desde que lo supo el agra-viado. ’ ’
El demandante, por otra parte, alegó lo que equivale a una interrupción de la prescripción. Ambas partes están contestes en que la interrupción de la prescripción vel non es la única cuestión envuelta en el presente recurso.
 El apelante demuestra que Cortés & Segura, Inc., instó un procedimiento contra él para recobrar la posesión de cierta propiedad; que la corte inferior resolvió esta cuestión a favor de dicha corporación; que esta corte en apelación revocó la sentencia y dejó al aquí demandante en po-*194sesión de dicha propiedad o local. 40 ÍD.P.B. 547. El ape-lante sostiene qne no surgió claramente ninguna causa de acción en su favor hasta que su derecho fue determinado por la revocación de esta corte.
Convenimos con el apelado en que el fundamento de la acción era la destitución del demandante. Una causa de ac-ción surgió inmediatamente en su favor por cualesquiera daños que él pudiera haber sufrido por su destitución, ya fueran directamente calculables o por los daños a su repu-tación en la comunidad.
Esta corte sugirió en su opinión que si los bienes toma-dos del aquí demandante no podían serle restituidos, él quizá tendría una causa de acción por daños y perjuicios. Pero ■esta corte no estaba considerando el momento en que sur-.gió esta causa de acción. Si en 1925 se privó al demandante de la posesión de efectos o bienes sobre los cuales tenía el dominio o la custodia, él pudo haber radicado una contra-demanda o un pleito directo para recobrar tal posesión o custodia.
Nos parece claro que ésta es una acción sobre indemni-zación de daños y perjuicios que en forma alguna está in-terrumpida por la actuación del demandado, y la prescrip-ción del párrafo 2 del artículo 1869, supra, es aplicable.
Los casos de los Estados Unidos que comprenden impe-dimentos (estoppels) o actos que impiden litigios, no son aplicables.

Debe confirmarse la sentencia.